 
Exhibit 10.97

NON-QUALIFIED STOCK OPTION AGREEMENT


ZOO ENTERTAINMENT, INC.


AGREEMENT made as of the [__] day of [__], between Zoo Entertainment, Inc. (the
“Company”), a Delaware corporation, and [__] (the “Participant”).


WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.001 par value per share (the “Shares”), [outside
of/pursuant to] the Company’s 2007 Employee, Director and Consultant Stock Plan,
as amended (the “Plan”) [(but otherwise subject to and governed by all of the
terms and conditions of the Plan, except for Section 4(c) thereof, and this
Agreement)];


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and


WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be a Non-Qualified Option.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


 
1.
GRANT OF OPTION.



The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of [__] Shares, on the terms and conditions and
subject to all the limitations set forth herein, under United States securities
and tax laws, and in the Plan, which is incorporated herein by
reference.  [Notwithstanding the foregoing, the option to purchase the number of
Shares set forth herein is conditioned upon, and cannot be exercised prior to,
the effectiveness of those certain amendments to the Company’s Certificate of
Incorporation authorizing an increase in the number of authorized Shares from
250,000,000 Shares to 3,500,000,000 Shares and effecting a reverse stock split
at a ratio of one for 600 Shares (the “Charter Amendments”), and in the event
the Charter Amendments are not filed prior to September 1, 2010, the option to
purchase the number of Shares set forth herein shall be deemed immediately
canceled.  The Participant acknowledges receipt of a copy of the Plan]1.


 
2.
PURCHASE PRICE.



The purchase price of the Shares covered by the Option shall be $[__] per Share,
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares after the
date hereof (the “Purchase Price”).  Payment shall be made in accordance with
Paragraph 9 of the Plan.
 

--------------------------------------------------------------------------------

1 Portions of the bracketed language contained in this form of option agreement
can be found in the option agreements executed between the Company and certain
individuals in connection with the options granted on February 11, 2010.
 
 

--------------------------------------------------------------------------------

 


 
3.
EXERCISABILITY OF OPTION.



Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:


[VESTING SCHEDULE]


The foregoing rights are cumulative and are subject to the other terms and
conditions of the Agreement and the Plan.


Notwithstanding the foregoing, in the event of (i) a termination by the Company
without Cause (as defined in the Participant’s employment agreement) or (ii) a
Change of Control (as defined below), this Option shall become fully vested and
immediately exercisable unless this Option has otherwise expired or been
terminated pursuant to its terms or the terms of the Plan.


Change of Control means the occurrence of any of the following events:


 
(i)
Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose the
Company or its Affiliates or any employee benefit plan of the Company) pursuant
to a transaction or a series of related transactions which the Board of
Directors does not approve; or



 
(ii)
Merger/Sale of Assets.  A merger or consolidation of the Company whether or not
approved by the Board of Directors, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets; or



 
(iii)
Change in Board Composition.  A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date of this Agreement, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.
TERM OF OPTION.



This Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.


Subject to this Section 4, if the Participant ceases to be an employee, director
or consultant of the Company or of an Affiliate (for any reason other than the
death or Disability of the Participant or termination of the Participant for
Cause, the Option may be exercised, if it has not previously terminated, within
three months after the date the Participant ceases to be an employee, director
or consultant of the Company or an Affiliate, or within the originally
prescribed term of the Option, whichever is earlier, but may not be exercised
thereafter.  In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of service.


Notwithstanding the foregoing, and subject to this Section 4, in the event of
the Participant’s Disability or death within three months after the termination
of service, the Participant or the Participant’s Survivors may exercise the
Option within one year after the date of the Participant’s termination of
service, but in no event after the date of expiration of the term of the Option.


Subject to this Section 4, in the event the Participant’s service is terminated
by the Company or an Affiliate for Cause, the Participant’s right to exercise
any unexercised portion of this Option shall cease immediately as of the time
the Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate.  Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Participant’s termination, the Participant
engaged in conduct which would constitute Cause, then the Participant shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.


In the event of the Disability of the Participant, as determined in accordance
with the Plan, and subject to this Section 4, the Option shall be exercisable
within one year after the Participant’s termination of service or, if earlier,
within the term originally prescribed by the Option.  In such event, the Option
shall be exercisable:


 
(a)
to the extent that the Option has become exercisable but has not been exercised
as of the date of Disability; and



 
(b)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of Disability of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
become Disabled.  The proration shall be based upon the number of days accrued
in the current vesting period prior to the date of Disability.

 
 
3

--------------------------------------------------------------------------------

 
 
In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, subject to this Section 4, the
Option shall be exercisable by the Participant’s Survivors within one year after
the date of death of the Participant or, if earlier, within the originally
prescribed term of the Option.  In such event, the Option shall be exercisable:


 
(x)
to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and



 
(y)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not
died.  The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.



[Notwithstanding the foregoing, to the extent that the Option has become
exercisable, such Option shall not terminate for any reason, including in the
event of the Participant’s termination of service for any of the reasons set
forth in this Section 4, prior to May 12, 2016.]


 
5.
METHOD OF EXERCISING OPTION.



Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option.  In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option.  All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.


 
6.
PARTIAL EXERCISE.



Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.
 
 
4

--------------------------------------------------------------------------------

 


 
7.
NON-ASSIGNABILITY.



The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights granted hereunder contrary to the provisions of this
Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.


 
8.
NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.



The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.


 
9.
ADJUSTMENTS.



The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.


 
10.
TAXES.



The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.  The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility.


The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option.  The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.
 
 
5

--------------------------------------------------------------------------------

 


 
11.
PURCHASE FOR INVESTMENT.



Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:


 
(a)
The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:



“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and


 
(b)
If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder.  Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).



 
12.
RESTRICTIONS ON TRANSFER OF SHARES.



12.1         The Participant agrees that in the event the Company proposes to
offer for sale to the public any of its equity securities and such Participant
is requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”).  Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.


 
6

--------------------------------------------------------------------------------

 


12.2         The Participant acknowledges and agrees that neither the Company,
its shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.


 
13.
NO OBLIGATION TO MAINTAIN RELATIONSHIP.



The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate.  The Participant acknowledges:  (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (vi)
that the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.


 
14.
NOTICES.



Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:


If to the Company:
Zoo Entertainment, Inc.
3805 Edwards Road, Suite 605
Cincinnati, OH 45209





If to the Participant:
[__________]
[__________]
[__________]



or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
 
 
7

--------------------------------------------------------------------------------

 


 
15.
GOVERNING LAW.



This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof.


 
16.
BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.


 
17.
ENTIRE AGREEMENT.



This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.


 
18.
MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.


 
19.
WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


20. 
DATA PRIVACY.



By entering into this Agreement, the Participant:  (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of options and the
administration of the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form.
 
[Remainder of Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.



 
ZOO ENTERTAINMENT, INC.
       
By:
               
Name
   
Title
                  
Participant

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION




TO: 
Zoo Entertainment, Inc.



IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.


Ladies and Gentlemen:


I hereby exercise my Non-Qualified Stock Option to purchase _________ shares
(the “Shares”) of the common stock, $0.001 par value, of Zoo Entertainment,
Inc. (the “Company”), at the exercise price of $[_____] per share, pursuant to
and subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated [_____].


I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.


I am paying the option exercise price for the Shares as follows:
 
Please issue the Shares (check one):
 
o
to me; or

 
o
to me and ____________________________, as joint tenants with right of
survivorship,



at the following address:
 

           

 
 
A-1

--------------------------------------------------------------------------------

 


My mailing address for shareholder communications, if different from the address
listed above, is:
 

           




 
Very truly yours,
                 
Participant (signature)
               
Print Name
               
Date
               
Social Security Number

 
 
A-2

--------------------------------------------------------------------------------

 
 